El Juez Asociado Se. Aldeey;
emitió la opinión del tribunal.
Pedro Hernández Villanueva demandó en juicio de desa-hucio por precario a Pablo Posado Várgas y a Rufina Gon-zález Vélez ante el Tribunal de Distrito de Aguadilla para que fueran desalojados de una finca de ocho cuerdas radi-cada en el barrio de “Goto” de Isabela de la que es propie-tario, y no habiendo comparecido los demandados a la com-parecencia preliminar que ordena la ley para esta clase de juicios, el tribunal dictó sentencia declarando con lugar el desahucio y ordenando el lanzamiento de los demandados.
Dos meses después de haber sido cumplida la sentencia en cuanto a Rufina González solamente por no haber sido hallado Pablo Rosado en la finca, presentaron ambos deman-dados moción al tribunal con súplica de que anulase la sen-tencia que había dictado en el juicio. La moción de Pablo Rosado alegó como fundamento de su solicitud que el tribunal no había adquirido jurisdicción sobre su persona por-que en la diligencia que el márshal suscribió relativa a su citación no se hizo constar que Rufina González a quien por no haberlo encontrado se hizo la citación sea la persona en-cargada del cuidado de la finca; y además porque se había dictado la sentencia sin que el demandante presentara el tí-tulo que justificara ser dueño de la finca y solamente por la prevención que contiene el emplazamiento. En cuanto a Ru-fina González, pidió al tribunal que en atención a los hechos consignados en una declaración jurada que acompañaba, hi-ciese uso de la facultad discrecional que le concede el artículo 140 del Código de Enjuiciamiento Civil y dejase sin efecto la sentencia dictada así como su cumplimiento. La mencio-*389nada declaración fné jurada por Rufina González ante Au-gusto Suárez, Juez de Paz de Isabela, y en ella hizo constar: que es soltera y desde hace más de trece años vive en con-cubinato con Pablo Rosado con quien ha procreado varios hijos; que contra ambos se ha establecido una demanda de desahucio para que desalojen una finca en la que vive con sus hijos; que no sabe leer ni escribir por lo que no pudo enterarse de los papeles que le dejaron en su casa cuando la emplazaron ni le fue dado entregarlos a Pablo Rosado hasta seis días después pues éste trabaja fuera de la finca y acostumbra verla a ella y a sus hijos cada seis u ocho días; que la finca objeto del juicio le pertenece por haber comprado siete cuerdas con la ayuda de Pablo Rosado y Ja cuerda res-tante por herencia de su madre; que no ha transcurrido un año desde que se dictó la sentencia y que tiene una buena defensa.
En vista de esas mociones, y después de haber sido oídas las partes, el tribunal dictó resolución declarando nula la dili-gencia de citación hecha al demandado Pablo Rosado y demás diligencias, inclusa la del lanzamiento de los demandados, y especialmente la sentencia en rebeldía declarando con lugar el desahucio, la que dejó sin valor ni efecto alguno y dispuso que se convocara al actor y a los demandados a una compa-recencia, cuya fecha fijó, y que los demandados fueran repues-tos en la posesión de la finca objeto del desahucio, ínterin se sustancia el procedimiento y se dicta la sentencia que fuere procedente.
Contra esta resolución interpuso la parte demandante el presente recurso de apelación en el que no han comparecido los apelados.
El primer motivo de error que por el apelante se atri-buye al tribunal a quo es el de haber tenido en cuenta para su resolución la declaración jurada que presentó Rufina Gon-zález, que es nula por haber sido jurada ante el Juez de Paz de Isabela, quien no tenía autoridad para recibir y adminis-trar tal juramento, con arreglo a la ley estableciendo un *390registro de declaraciones juradas (affidavits) ante notario y otros funcionarios, aprobada en 12 de marzo de 1908.
Ya liemos resuelto en el caso de Esteban López Cruz con--tra Serafín Meléndez, decidido el 9 de marzo de este año, que los jueces municipales están facultados para autorizar declaraciones juradas (affidavits) de acuerdo con la sección 4a. de la ley de 1908 para establecer un registro de affidavits o declaraciones juradas, dejada en vigor por la ley No. 13 de marzo 9 de 1910, cuando tal declaración es de interés público y no privado. En igual caso se bailan las que se prestan ante los jueces de paz, y como la declaración que ante el Juez, de Paz de Isabela juró Rufina G-onzalez no era de interés pri-vado, en cuyo caso solo pueden recibirlas los notarios, pues era para surtir efecto en un procedimiento judicial, no podemos declarar que sea nula dicha declaración jurada (affidavit). El objeto principal de una declaración jurada (affidavit) es para fines del tribunal. Delgado v. El Registrador de Caguas, resuelto por nosotros en febrero 19, 1915.
El segundo motivo de error se basa en que las alegaciones de Pablo Rosado son insuficientes para sostener la resolu-ción apelada porque constando en la declaración jurada de Rufina González que Pablo Rosado vive con ella en concubi-nato en la finca objeto del desahucio, era la encargada del cuidado de la misma finca.
Sin embargo, si el diligenciamiento de la citación es a tal extremo defectuoso que no pudo el tribunal adquirir juris-dicción sobre la persona del demandado Pablo Rosado por no contener a ese fin cuanto es necesario de acuerdo con la ley, entonces es nula la sentencia dictada sin jurisdicción e importan poco los hechos que después de ella se aduzcan para subsanar el diligenciamiento.
En el diligenciamiento de citación de Pablo Rosado cer-tificó el márshal que lo notificó personalmente “a Rufina González por no hallarse en su domicilio Pablo Rosado Vargas, que es el mismo de la referida Rufina González, entre-gando a dicha Rufina González y dejando en su poder per-*391sonalmente en sn domicilio nna copia de dicho emplazamiento y en poder de la emplazada nna copia fiel y exacta de la de-manda en el pleito mencionado en dicho emplazamiento.”
Según la sección 5a de la Ley de Desahucio cuando no se encontrare al demandado en el lugar del juicio, o no tuviese en él su domicilio se entenderá la citación con la persona que en cualquier forma estuviese encargada en su nombre del' ■cuidado de la finca en dicho lugar. Por no haber sido encon-trado Pablo Rosado la citación fué hecha en este caso a Rufina González, pero no se hizo constar que se practicó en ella porque estaba encargada en su nombre del cuidado d.e la finca, ni en qué forma estaba encargada; extremos que eran necesarios que constasen en el diligenciamíento de la citación para que el tribunal pudiera conocer que por haberse hecho de acuerdo con los requisitos exigidos por la ley para esos casos, había adquirido jurisdicción sobre la persona de dicho demandado, sin que sea bastante a subsanar ese defecto que se consignara que vivía en el mismo domicilio de Pablo Rosado, pues este hecho no es bastante para inferir que estaba encargada de la finca en nombre de él.
En vista de estas consideraciones no podemos declarar que el tribunal inferior incurriera en el segundo motivo de error que se alega.
El tercer motivo de error se basa en que se cometió error al tomar en consideración y resolver la moción de Rosado porque es frívola ya que siendo Rufina González, la’ única propietaria de la finca, según su declaración jurada, no tiene interés alguno Pablo Rosado. Aparte de que Rufina Gon-zález no ha declarado que sea la única propietaria, pues por el contrario depuso que siete cuerdas las compró con la ayuda de Pablo Rosado, de todos modos, habiendo sido démandado y dictádose una sentencia contra él tiene derecho a que la sentencia se anule, habiendo sido dictada sin jurisdicción y no podemos sostener que su moción en tal sentido sea frívola.
El cuarto error alegado tampoco es sostenible' porque no siendo procedente declarar con lugar el desahucio cuando *392surge cuestión sobre el mejor título a la propiedad según repetidas sentencias de este Tribunal Supremo, desde el mo-mento en que jura Rufina González que la finca objeto del desahucio le pertenece por haberla heredado en parte y en otra parte por compra hecha con. Pablo Rosado, no vemos que el tribunal inferior haya abusado de la facultad discre-cional que le concede el artículo 140 del Código de Enjui-ciamiento Civil para dejar sin efecto una sentencia dictada en rebeldía, facilitando a la demandada la oportunidad que ■ solicita de demostrar que tiene algún título que haga impro-cedente la acción de desahucio, con tanto más motivo en este caso cuanto qpe la sentencia es claramente nula respecto del otro demandado.
En vista de las conclusiones a que hemos llegado en los anteriores motivos del recurso y toda vez que son nulas las diligencias posteriores a la citación y la sentencia, no se hace necesario que consideremos el quinto motivo de error, por referirse a si hubo o no error en el juicio que se anula.
El sexto error que se alega se basa principalmente en que no presentaron los demandados con sus mociones declara-ción jurada de que tenían buen fundamento de defensa (affidavit of merits) para que el juez pudiera hacer uso de la facultad discrecional que le concede el artículo 140 para dejar sin efecto una sentencia.
Pablo Rosado no basó su petición en ese artículo, y en cuanto a la otra demandada, si es que tal declaración es nece-saria, presentó una declaración jurada que entendemos era suficiente a ese fin.
El séptimo y último error alegado es que hubo error al dejar sin efecto nna sentencia que no produce excepción de cosa juzgada.
Es cierto que las sentencias de desahucio no impiden que en otro juicio se discuta la propiedad de las fincas de que han sido objeto, pero a pesar de ésto no debe subsistir una sentencia que es nula por falta de jurisdicción sobre la persona del demandado, por el solo hecho de que pueda discu-*393tirse después la cuestión de propiedad.’ Además la senten-cia de desahucio cambia la posesión de la finca.
No encontrando pues, razón para revocar la resolución apelada, debemos confirmarla.

Confirmada la resolución apelada.

Jueces concurrentes: Síes. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.